DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 08/19/2022. Claims 3-4,6-7,9-10 are allowed. Claims 2,5,8 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/19/2022, with respect to claim 2 have been fully considered and are persuasive. Specifically the applicant amended claim 2 to further distinguish over the prior art as applied.  The rejections of claims 2, 5, 8 are hereby withdrawn.
	
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in the remarks filed 08/19/2022.
The application has been amended as follows: 
- Please delete the current title and replace with the following “Flexible Light Emitting Device Comprising A Polyimide Resin”-


Allowable Subject Matter
Claims 2-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 2 ;specifically, the prior art fails to teach or suggest  flexible light emitting device “wherein a fourth insulating layer over the second gate electrode, the fourth insulating layer comprising a first opening; a fifth insulating layer over the fourth insulating layer, the fifth insulating layer comprising a second opening overlapping with the first opening;wherein the first opening and the second opening overlap with the semiconductor layer” in combination with other features of the present claimed invention.
Regarding claims 5, 8,  these claims are allowable for the reasons given for claim 2 and  because of their dependency status on claim 2.
Regarding claim 3, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 3; specifically, the prior art fails to teach or suggest flexible light emitting device “wherein the fifth insulating layer comprising a second opening overlapping with the first opening and any one of silicon oxide and silicon nitride; a sixth insulating layer over the fifth insulting layer, the sixth insulating layer comprising an organic material; a first electrode of a light-emitting element over the sixth insulating layer” in combination with other features of the present claimed invention. 
Regarding claims 6 and 9, these claims are allowable for the reasons given for claim 3 and because of their dependency status on claim 3.
Regarding claim 4, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 4; specifically, the prior art fails to teach or suggest flexible light emitting device “wherein the fourth insulating layer comprising a first opening and any one of silicon oxide and silicon nitride; a fifth insulating layer over the fourth insulating layer, the fifth insulating layer comprising a second opening overlapping with the first opening and any one of silicon oxide and silicon nitride; a sixth insulating layer over the fifth insulting layer, the sixth insulating layer comprising an organic material; a first electrode of a light-emitting element over the sixth insulating layer” in combination with other features of the present claimed invention.
Regarding claims 7 and 10, these claims are allowable for the reasons given for claim 4 and because of their dependency status on claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879